OPINION — AG — 70 Ohio St. 1978 Supp., 4-101 [704-101] REQUIRES ABOLISHING THE OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS IN COUNTIES HAVING A DEPENDENT SCHOOL DISTRICT WHEN A VACANCY THEREIN HAS EXISTED FOR ONE (1) YEAR OR MORE, AND, THE BOARD OF COUNTY COMMISSIONERS IS THE PROPER AUTHORITY TO MAKE SUCH DETERMINATION OF VACANCY AND UPON SUCH FINDING SHALL, BY ORDER OR RESOLUTION, ABOLISH THE OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS. CITE: 51 Ohio St. 1971 8 [51-8], 70 Ohio St. 1978 Supp., 4-112 [70-4-112](MICHAEL JACKSON) ** OVERRULED BY OPINION NO. 88-054 (1988)